Rao, Chief Judge:
The merchandise covered by the instant protest consists of circular pieces of paper, lithographically printed with pictures. A portion of said merchandise was assessed with duty at the rate of $2 per thousand pieces, pursuant to the provisions of paragraph 1410 of the Tariff Act of 1930, for paper, lithographically printed with views of landscapes, scenes, buildings, and places or localities in the United States, thinner than eight one-thousandths of one inch, and which occupy less than thirty-five square inches of surface per view. The remaining portion of said merchandise was assessed with duty at the rate of 13% cents per pound, pursuant to the provisions of paragraph 1406 of said act, as modified by Presidential Proclamation No. 3468, 97 Treas. Dec. 157, T.D. 55615, supplemented by Presi*95dential Proclamation No. 3479, 97 Treas. Dec. 430, T.D. 55649, for pictures, calendars, cards, placards, and other articles of lithographically printed paper, not specially provided for, and not over twelve one-thousandths of one inch thick.
It is claimed in said protest that the merchandise is properly dutiable at the rate of 9% per centum ad valorem, pursuant to the provisions of paragraph 1410 of said act, as modified by said Presidential proclamations, for drawings, engravings, photographs, etchings, maps, and charts.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
1. That the merchandise assessed with duty under paragraph 1410 of the Tariff Act of 1930, as modified, at the rate of two dollars ($2.00) per thousand pieces consists of round-shaped pieces of paper, lithographically printed with views of landscapes, scenes, buildings, and places or localities in the United States, such as Niagara Falls, San Francisco, Oakland Bay Bridge, Fisherman’s Wharf, Florida, and Capitol, Washington, D.C., appropriately imprinted with the names of the foregoing, thinner than eight one-thousandths of one inch (.008), and which occupy less than thirty-five square inches (35) of surface per view. Representative samples of said merchandise are submitted herein as Collective Exhibit 1.
2. That the merchandise assessed with duty under paragraph 1406 of the Tariff Act of 1930, as modified, at the rate of 13y2 cents per pound consists, of round-shaped pieces of paper, lithographically printed with pictures, which are not identified with names or titles, not over twelve one-thousandths of an inch (.012) in thickness. Representative samples of said merchandise are submitted herein as Collective Exhibit 2.
3. That plaintiff claims that the merchandise is properly dutiable under paragraph 1410 of the Tariff Act of 1930, as modified, at the rate of 9y2 per centum ad valorem.
. 4. That this matter may be submitted to the Court on this stipulation and that both parties be relieved from filing briefs.
In view of the foregoing facts of record, the court is of the opinion that the items of merchandise referred to above were properly classified and assessed with customs duty at the time of importation. We, accordingly, affirm such action on the part of the customs officials and overrule all claims in the protest herein.
Judgment will be entered accordingly.